DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuma (US 6,572,398).  
Regarding claim 1, Onuma discloses a flexible printed wiring board with crimp terminal, comprising: a flexible printed wiring board (1) having a base film (bottom 5, Fig. 10), a circuit including a metal foil (4) provided on a surface of the base film, and a cover film (top 5) attached to the base film so as to sandwich the circuit; and a crimp terminal (2) with a plurality of crimping pieces (7, 7, 7) that penetrates the flexible printed wiring board by being crimped and is bent to bite into a part of the circuit, wherein a part of the circuit is exposed (Fig. 10) without the cover film being provided in a partial region of the flexible printed wiring board, and at least some of the crimping pieces are arranged in the partial region, and thus bite into a part of the circuit without penetrating the cover film (Fig. 11); wherein a distance between outermost ends of 
Regarding claim 2, Onuma discloses all the crimping pieces arranged in the partial region (Figs. 10-12).  
Regarding claim 3, Onuma discloses at least some of the crimping pieces are arranged in a region other than the partial region, and the crimping pieces bite into a part of the circuit while penetrating the base film and the cover film (Fig. 20).  
Regarding claim 4, Onuma discloses a boundary line with the partial region in the cover film is formed to be corrugated (see Fig. 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833